Case 1:13-cv-05185-RMB-DCF Document 82 Filed 11/06/19 Page 1 of 4

 

 

 

 

 

 

 

 

 

USDC: SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK | ELECTRONICALLY FILED
DOC #:
SECURITIES AND EXCHANGE COMMISSION, DATE FILED: , [421/14
Plaintiff,
13 Civ. 5185 (RMB)
-- against --
ECF Case

RICHARD LEE AND SANDEEP AGGARWAL,

Defendants.

 

 

FINAL JUDGMENT AS TO DEFENDANT RICHARD LEE
The Securities and Exchange Commission having filed an Amended Complaint and
Defendant Richard Lee having entered a general appearance; consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final
Judgment without admitting or denying the allegations of the Amended Complaint (except as to
jurisdiction and except as otherwise provided herein in paragraph IV); waived findings of fact
and conclusions of law; and waived any right to appeal from this Final Judgment:

i.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 ULS.C, § 78i(b)] and Rule 10b-5
promulgated thereunder [17 CLE.R, § 240,10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

 
Case 1:13-cv-05185-RMB-DCF Document 82 Filed 11/06/19 Page 2 of 4

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d\(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

iL.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable
for disgorgement of $130,144.91, representing profits gained as a result of the conduct alleged
in the Amended Complaint, together with prejudgment interest thereon in the amount of
$57,777.23, and a civil penalty in the amount of $130,144.91 pursuant to Section 21A of the
Exchange Act [15 ULS.C. § 78-1]. Defendant shall satisfy this obligation by paying
$318,067.05 to the Securities and Exchange Commission within 30 days after entry of this Final
Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. | Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://Awww.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange

2

 
Case 1:13-cv-05185-RMB-DCF Document 82 Filed 11/06/19 Page 3 of 4

Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Richard Lee as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt (and/or through other collection procedures authorized by
law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post
judgment interest on any delinquent amounts pursuant to 28 ULS.C. § 1961.

TIE.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein.

IV.

IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C, § 523, the

 
Case 1:13-cv-05185-RMB-DCF Document 82 Filed 11/06/19 Page 4 of 4

allegations in the Amended Complaint are true and admitted by Defendant, and further, any debt
for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under
this Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 ULS.C. § 523(a)(i9).
V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

VI.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

Dated: Noo al, AOTF

 

Siqwd stlowop hears OM Lain le?
Ene

 

UNITED STATES DISTRICT JUDGE

 
Case 1:13-cv-05185-RMB-DCF Document 82-1 Filed 11/06/19 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
13 Civ. 5185 (RMB)
-- against --
ECF Case
RICHARD LEE AND SANDEEP AGGARWAL,

Defendants.

 

 

CONSENT OF DEFENDANT RICHARD LEE

1. Defendant Richard Lee (“Defendant”) acknowledges having been served with the
Complaint and the Amended Complaint in this action, enters a general appearance, and admits
the Court’s jurisdiction over Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the Amended Complaint (except
as provided herein in paragraph 11 and except as to personal and subject matter jurisdiction,
which Defendant admits), Defendant hereby consents to the entry of the Final Judgment in the
form attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among
other things:

a) permanently restrains and enjoins Defendant from violating Section 10(b) of the
Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule
10b-5 thereunder [17 CER, § 240,10b-5];

b) orders Defendant to pay disgorgement in the amount of $130,144.91, plus
prejudement interest thereon in the amount of $57,777.23; and

¢) orders Defendant to pay a civil penalty in the amount of $130,144.91 pursuant to
Section 21A of the Exchange Act [15 U.S.C. § 78u-1].

1

 
Case 1:13-cv-05185-RMB-DCF Document 82-1 Filed 11/06/19 Page 2 of5

3. Defendant agrees that he shall not seek or accept, directly or indirectly,
reimbursement or indemnification from any source, including but not limited to payment made
pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays
pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors. Defendant further
agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, re gardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors.

4, Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

5. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.
6. Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

7. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

8. . Defendant will not oppose the enforcement of the Final Judgment on the sround,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

 
Case 1:13-cv-05185-RMB-DCF Document 82-1 Filed 11/06/19 Page 3 of 5

9, Defendant waives service of the Final Judgment and agrees that entry of the Final .
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant °
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final J udgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

10. Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims
asserted against Defendant in this civil proceeding, Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,
including the imposition of any remedy or civil penalty herein. Defendant further acknowledges
that the Court’s entry of a permanent injunction may have collateral consequences under federal
or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that he shall not be permitted to contest the factual allegations of
the Amended Complaint filed in this action.

11. Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

 
Case 1:13-cv-05185-RMB-DCF Document 82-1 Filed 11/06/19 Page 4of5

or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),
Defendant: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the Amended Complaint or creating the
impression that the Amended Complaint is without factual basis; (11) will not make or permit to
"be made any public statement to the effect that Defendant does not admit the allegations of the
Amended Complaint, or that this Consent contains no admission of the allegations, without also
stating that Defendant does not deny the allegations; (iii) wpon the filing of this Consent,
Defendant hereby withdraws any papers filed in this action to the extent that they deny any
allegation in the Amended Complaint; and (iv) stipulates solely for purposes of exceptions to
discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations
in the Amended Complaint are true, and further, that any debt for disgorgement, prejudgment
interest, civil penalty or other amounts due by Defendant under the Final Judgment or any other
judgment, order, consent order, decree or settlement agreement entered in connection with this
proceeding, is a debt for the violation by Defendant of the federal securities laws or any
regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the Commission may
petition the Court to vacate the Final Judgment and restore this action to its active docket.
Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to take

legal or factual positions in litigation or other legal proceedings in which the Commission is not

a party,

 
Case 1:13-cv-05185-RMB-DCF Document 82-1 Filed 11/06/19 Page5of5

12. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement. |

13. Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice. |

14. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: VOW 1, Iwi4 (pinah 2

 

—
Richard Lee
On _\\ | O1 | ‘ , 2019, Richard Lee, a person known to me, personally appeared

before me and acknowledged executing the foregoing Consent.

IM WA

Notary Public
Commission expires:

  
 
 

OFFICIAL SEAL
ADRIANA BARRENECHE
Notary Public - State of fllinois
My Commission Expires 8/06/2022

  
    
 

sor as to form;/—
VA

Gtegof? Mo ile (e
Osrigk, He ington & Sutcliffe LLP

51 West Street
New Yoék, NY 10019

 

Attorneys for Defendant

 
